Order entered September 7, 1967, herein appealed from, unanimously reversed, on the law, without costs or disbursements, the motion for a stay of arbitration granted and a hearing directed on the issues raised by appellant as to whether claimant was in fact involved in a hit-and-run accident and whether claimant exercised due diligence to ascertain the identity of the operator of the other car allegedly involved in said accident. The demand for arbitration did not comply with the statutory requirements and accordingly appellant is not barred from seeking a stay of arbitration (CPLR 7503, subd. [e]; Matter of Allstate Ins. Co. [Neithardt], 24 A D 2d 941). Concur —Botein, P. J., Stevens, Eager, McGivern and Rabin, JJ.